lax3Amro~NE~         GENERAL
                     OFTEXAS




Honorable Ernest Guinn
County Attorney
El Paso County
El Paso, Texas
Dear Sir:                  Opinion No. O-4690
                           Re: Special elections - State rep-
                                resentatives
        Your telegraphic request foropinion has been received
and carefully considered by this department. We quote from your
request as follows:
       "Governor Stevenson has called a special
   election to fill a vacancy in the office of
   State Representative 90th District consisting
   of Hudspeth Culberson and El Paso Counties.
   Would you please advise by return air mail if
   possible the manner in which candidates for
   this vacancy may have their names placed upon
   the ballot and the last day on which they may
   file for this office."
        We have been unable to find any statutes specifically
governing special electlons to fill vacancies for offices such as
this one, except Articles 2946, 2941, 2948, 2949, 2950, and 2953,
Vernon's Annotated Texas Civil Statutes , providing for the pro-
clamation by the Governor and order and notice of the election by
the County Judge.
        It appears that the filling of a vacancy in this office,
cannot, for obvlous reasons be governed by general laws pertain-
ing to primary elections. It appears further that the laws govern-,
ing general elections would not apply to the election at hand,
but that so far as is possible, the procedure outlined in these
laws governing general elections should be applied to special
elections.
        It is our opinion that it would be proper for the candi-
dates to file their applications with the County Judge and/or
County Clerk of each county composing the district at any time
before the ballots have been printed. We do not say that this is
the only procedure which might be followed as the statutes'are
silent on the matter but we think such procedure would be a proper
Honorable Ernest Guinn, page 2           o-4690



one and we understand it is one that has been followed in the
past in some counties.
                                 Very truly yours
                            ATTORNEY GkNERAL OF TEXAS

                                 By s/Wm. J. Fanning
                                      Wm. J. Fanning
                                      Assistant
WJIF:ff:wc
APPROVEISJUL 7, 1942
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman